     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 1 of 31
                                                                               1



 1     SUPREME COURT OF THE STATE OF NEW YORK
       COUNTY OF NEW YORK : CRIMINAL TERM:  PART 85
 2     -------------------------------------------------x
       PEOPLE OF THE STATE OF NEW YORK
 3                                                 SORA Hearing

 4                      -a gainst-                 Indictment No.
                                                   00745 - 1990
 5
       SAMUEL SANCHEZ ,
 6
                                Defendant .
 7     ------------------------------------------------- x

 8                                             New York Supreme Court
                                               111 Centre Street
 9                                             New York , New York 1001 3

10                                             September 14 , 2016

11
       B E F 0 R E:
12
              HONORABLE ROGER S . HAYES , Justice of the Supreme Court
13

14
       A P P E A R A N C E S:
15

16     FOR THE PEOPLE :

17                    CYRUS R . VANCE , JR ., ESQ.
                      District Attorney of New York County
18                    BY:  DAVID FILER, ESQ .

19
       FOR THE DEFENDANT :
20
                      CENTER FOR APPELLATE LITIGATION
21                    Attorneys for Defendant
                      BY : LAUREN SPRINGER , ESQ .
22                         MOLLY SCHINDLER , ESQ . (via video conference)

23

24
                                                            Lisa Mango
25                                                    Senior Court Reporter



                                                                              LM
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 2 of 31           48
                                       Proceedings

 1           that is why I pointed that out so that whatever decision I

 2           make will not be dependent on a non-professional medical

 3           person ' s medical prognosis for the future .

 4                       I said it respectfully, but I do grasp that point.

 5                       MS . SPRINGER :   Okay.

 6                       THE COURT :   You know ,   I take that part of what the

 7           assistant intended was that I know every t i me either myself

 8           or anyone else who has been hospitalized gets out ,        just

 9           getting out is kind of a boost in a familiar setting , a

10           comfortab l e setting .    But your point is well made .

11                       MS . SPRINGER :   Thank you .

12                       I just wanted to point out one other thing too.

13           With respect to the risk level three , if Mr. Sanchez is

14           adjudicated a risk level three, he will be subject to the

15           SARA as I menti oned .

16                       But if housing or appropriate placement cannot be

17            found , even though he was granted medical parole , he will

18           remain in prison until such time that that housing can be

19            found , which is what has happened so far.       That is up until

20           he reaches his maximum expiration date and his maximum

21           expiration date is not until October 20 , 2030 .

22                       THE COURT:    Look , as far as the inability to place

23           Mr . Sanchez if he is a level three , that is a terrible

24           dilemma.    As I said,    I have an Article 10 matter that is

25           currently being argued before the Court .



                                                                               LM
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 3 of 31


                                                          1

 1       SUPREME COURT OF THE STATE OF NEW YORK
 2       COUNTY OF NEW YORK : CRIMINAL TERM : PART 85
 3       ------------------------------------------X
 4       THE PEOPLE OF THE STATE OF NEW YORK               :Ind.
                                                            No. 745-90
 5                  - against -
                                                              HEARING
 6       SAMUEL SANCHEZ,
 7                      Defendant.
 8       ------------------------------------------x
 9                            100 Centre Street
10                            New York, New York 10013
11                            October 20, 2016
12

13

14       B E F 0 R E:
15                         HONORABLE ROGER HAYES,
                           Justice Supreme Court.
16
         A P P E A RAN C E S:
17
              For the People:
18                      CYRUS R. VANCE, JR., ESQ.
                        District Attorney - New York County
19                      BY: DAVID FILER, ESQ.
                        Assistant District Attorney
20
              For the Defendant:
21                     CENTER FOR APPELATE LITIGATION
                       LAUREN SPRINGER, ESQ.
22                     MOLLY SCHINDLER, ESQ.
23
                               MAUREEN POSTEL
24                             SENIOR COURT REPORTER
25

                               Ma ureen Po s tel
                            Senio r Co urt Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 4 of 31


                                       Proceedings               2


 1                           THE CLERK :        Continued Sex Of fender Risk

 2             Assessment ,       Indictment 745 - 90 , Samuel Sanchez.

 3             Mr. Sanchez is not yet before the Court.

 4                           Appearances please .

 5                           MS . SPRINGER :       Lauren Springer, Center for

 6             Appellate Litigation for Mr . Sanchez .

 7                           THE COURT:         Good morning .

 8                           MR . FILER :       For the People , David Filer , good

 9             morning .

10                           THE COURT:         So far we ' re waiting to have

11             Mr . Sanchez produced for the -- to be present for the

12             hearing.        I take it when I say produced by video that you

13             want to wait until he ' s produced?

14                           MS . SPRINGER:        Yes , your Honor .

15                           THE COURT :        I ju s t didn't want us to be waiting

16             and we ' re already .

17                           A VOICE :        Mr . Sanchez will be here shortly .

18                           THE COURT:         Thank you.

19                           Counsel , is that Mr . Sanchez?

20                           MS . SPRINGER :       Yes.

21                           THE DEFENDANT :        Good morning ,   I'm waiting for my

22             lawyer .

23                           MS. SPRINGER :        My colleague , Molly Schindle r,

24             S - C-H - I - N- D- L- E- R,   is also going up this morning to sit

25             with him as part of the hearing .

                                   Maureen Postel
                                Senior Court Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 5 of 31


                                   Proceedings                   3


 1                          THE COURT:      Ms . Springer , do you know where your

 2             colleague is?

 3                          THE DEFENDANT :      They went to go get her .

 4                          MS . SPRINGER :     They went to go get her.          She had

 5             an appointment at 9 : 00 a . m. with someone else at the

 6             facility .

 7                          THE COURT :     Okay , we ' ll wait.

 8                          MS . SCHINDLER :     Sorry for the delay .

 9                          THE COURT :     That ' s all right .

10                          Ms . Springer , you have the witness you wish to

11             call?

12                          MS . SPRINGER:      Yes ,   I do .   I'd like to call

13             Dr . John Hammer to the stand .

14                          THE COURT :     H- A- M- M- E-R?

15                          MS . SPRINGER :     Yes .

16                          THE OFFICER :      Raise your right hand .

17                          THE CLERK:      Do you solemnly swear the testimony

18             that you give now will be the truth , the whole truth , and

19             nothing but the truth so help you God?

20                          THE WITNESS :      I do .

21                          THE OFFICER :      State your first name and last

22             name and spell your last name for the Reporter .

23                          THE WITNESS :      John Hammer , H- A- M- M- E- R .

24                          THE COURT :     Okay .

25

                                 Maureen Postel
                              Senior Court Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 6 of 31


                                   Proceedings             4


 1       DIRECT EXAMINATION

 2       BY MS . SPRINGER :

 3            Q     I ' m going to ask that when you speak you use the

 4       microphone so that Mr. Sanchez can hear you , which is one of

 5       the things that we were cognizant.          So we ' re trying to make

 6       sure that he can hear us.

 7            What do you do for a living , Dr . Hammer?

 8           A      I ' m a physician in internal medicine.

 9            Q     Internal medicine .

10            What kind of training have you had?

11           A      I attended medical school in 1980 , graduated 1980 ,

12       that was followed by Fifth Pathways , which is the program

13       which proceeds residency for foreign medical graduates .           I did

14       a residency in internal medicine in Booth Memorial Hospital .

15            Q    What school did you graduate from?

16           A      Far Eastern University .

17            Q    Where is that?

18           A     The Philippines .

19            Q    So you said you graduated in 1980?

20           A     Right .

21            Q    And are you licensed in New York state?

22           A     Yes , I am .

23            Q    And when did you get your license?

24           A      I believe it was 1982 .

25            Q    Where are you currently employed?

                                 Maureen Postel
                              Seni o r Co urt Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 7 of 31


                                    Proceedings            5


 1            A     New York State Department of Corrections , Fishkill

 2       Correctional facility in Beacon , New York.

 3            Q     How long have you been employed there?

 4            A     I ' ve been there since 2004 .

 5            Q     And where else have you worked?

 6            A     I ' ve been in private practice since 1991 .       In 2004

 7       when I began working part-time at the prison I gradually

 8       phased out the internal medicine practice and I think totally

 9       finished that in 2010 .

10            Q     And what are your duties and responsibilities in your

11       current position?

12            A     At Fishkill Corrections Facility I ' ve been in charge

13       of the Long Term Care Unit since 2004 for the p a st year or so .

14       I ' ve also been responsible for the Unit for the Cognitively

15       Impaired , and more recently I ' ve also had to cover the

16       infirmary .       We have somewhat of a staff shortage for the

17       moment , but for the most part the Long Term Care Unit .

18            Q     And do you know Mr . Samuel Sanchez , wh i ch is DIN

19       number 91A5961?

20            Is it difficult to hear me?

21            A     There is ,    I ' m getting it .

22                          MS . SPRINGER :   Can you hear me , Mr . Sanchez?

23                          THE DEFENDANT :    Yes.

24            Q     So ,    I ' m sorry , so how do you know Mr . Sanchez?

25            A     Mr . Sanchez first carne to the Long Term Care Unit in

                                  Maureen Postel
                               Senior Court Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 8 of 31


                                  Proceedings              6


 1       late December 2009 , shortly after his stroke .        He stayed ' till

 2       somewhere in 2011 when he was transferred to the Unit for the

 3       Physically Disabled at Greenhaven Correctional Facility .           He

 4       returned to us in November 2015 .

 5            Q      And how are you involved -- how are you involved in

 6       Mr. Sanchez ' care?

 7            A      Well , all the patients under Long Term Care Unit ,

 8       there are 30 of them , I ' m responsible for their care ;

 9       referrals for specialists if it ' s so needed , and any medical

10       issues that arise concerning any of the inmates there would be

11       my responsibility to handle .

12            Q      And what can you please tell us about Mr . Sanchez '

13       medical condition?

14            A      Well , Mr . Sanchez has a number o f conditions .     If we

15       want to begin chronologically we might say that he has

16       neurogenic bladder .

17            Q      What does that mean?

18            A      It means that he is unable to sense that when he has

19       to urinate .    The nerve supply to the bladder has been damaged .

20       And I believe that was from a gun shot wound in the distant

21       past .   As a consequence he has to self catheterize in order to

22       urinate .    Since he can ' t   feel the urge to urinate he relies on

23       what we call a shake away .        It ' s a little alarm that vibrates ,

24       and he can set it to any interval of hours , and based on that

25       he would catheterize himself .

                               Maureen Postel
                            Senior Court Repo rter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 9 of 31


                                 Pr oceedings             7

 1            He also has the stroke as we mentioned .        That occurred in

 2       2009 , Decembe r.    As a result of that he ' s paralyzed on t he

 3       right side.

 4            He also has severe degenerative joint disease , espec i ally

 5       involving the lumbosacral spine for which he uses a TENS Unit ,

 6       which is an electronic device that helps to relieve pain .

 7            He has hypertension , his cholesterol is a little high .       He

 8       has a pace maker for erythema .

 9            He has sleep apnea for which he uses his C- PAP machine ,

10       which is a continued positive pressure breathing device at

11       night .

12            He has obesity , that ' s something that comes with the

13        stroke and immobility and sedentary lifestyle .

14                        THE COURT :     What was the last issue?

15                        THE WITNESS :     Obesity .

16            Q     And you said it comes with the stroke?

17            A     It comes from sedentary lifestyle , which is very easy

18        to happen in prison , especially if you had a st r oke and you ' re

19       mobility is limited .

20            He also has a severe bilateral hearing loss for which he

21       uses special hearing aides that are wireless .         I think I

22       probably covered everything with that .

23            Q     How much of the obesity is connected to his diet?

24            A     Well , in the prison system many diets are available .

25       We have a dietitian who overseas this sort of thing .         But the

                                Maureen Postel
                             Senior Court Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 10 of 31


                                  Proceedings              8

 1        inmates are able to change their diet , and they can choose a

 2        diet that may not be appropriate for them in certain cases .

 3        It ' s been my observation that in general the calories that are

 4        provided in the regular diet usually far exceed what an

 5        individual would need on a daily basis .        So the tendency to

 6        gain weight is there .

 7             Inmates are also able to purchase what we ca l l commissary .

 8        These are items that they can buy on there own .           And they

 9        usually come once a week .

10             Mr . Sanchez I believe is on a low fat/low cholesterol

11        diet .   I think he ' s been compliant with that .       So the weight

12        gain is almost inevitably in the prison setting , especially if

13        you ' re hindered by lack of mobility from a stroke.

14             Q     Is the paralysis from the stroke , is that reversible?

15             A     No .   Once a stroke has occurred, if you call it a

16        stroke that means after 24 hours the neurological deficits

17        that have occurred are no longer reversible .           If they do

18        reverse themselves within 24 to 48 hours then its called a

19        TIA , transient ischemic attack .

20             Mr . Sanchez ' deficits are permanent .

21             Q     What are his physical capabilities or limitations?

22        What can he do , physically or not do?

23             A     Well , he ' s able to transfer himself from bed to chair

24        with minimal or no assistance .       He ' s able to shower himself.

25        He can perform most of what we call ADLs.            Activities of daily

                                Maureen Postel
                             Senior Court Rep o rter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 11 of 31


                                      Proceedings           9


 1        living without assistance .         So he ' s fairly independent in that

 2        sense .

 3             But once in the wheelchair he has difficulty immobilizing

 4        h i mself .    He has the use of only the left arm , and some people

 5        in wheelchairs can propel themselves to some degree using

 6        their good leg .       But he's very limited in that capac i ty .        So

 7        he usually needs help in pushing the wheelchair .

 8             Q        Can you describe a typical day for Mr . Sanchez?           I

 9        don 't know if you see him on a daily basis .          I guess what I ' m

10        asking do you know how he spends his days?            Is he usually in

11        wheelchair , in bed?        Do you have any idea?

12             A        Fair idea ,   I see him almost everyday .   I pass the

13        room a dozen , at least , everyday .       He spends a lot of h i s time

14        in the room .

15             We do encourage inmates to get out of the bed .           And even

16        if they ' re not limited by a stroke a tendency is to spe n d more

17        hours in the bed than you normally would.

18             But Mr . Sanchez gets up when he can .         When he ' s in the

19        wheelchair he gets assistance to the day room .           And , again , he

20        can transfer himself , so I think he ' s limited in the number of

21        hours he can stay in the chair due to his back pain .            That

22        comes from the degenerative disc disease .

23             Q        Is that arthritis?     Is that something like arthritis?

24             A        It ' s arthritis , it ' s some misalignment of the spine

25        you might say , things that occur with age , mostly arthritic

                                  Maureen Postel
                               Senior Court Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 12 of 31


                                       Proceedings            10


 1        type of issues .

 2            Q         And what medications does Mr . Sanchez take?

 3            A         Well , it ' s hard for me to recall everything off the

 4        top of my head .       He ' s on antihypertensive medication .

 5             Q        I ' m sorry?

 6            A         Blood pressure , antihypertensive , he ' s on pain

 7        medication .      He ' s on medicine to lower his cholesterol ,

 8        something to help with urination I believe .

 9                            THE COURT :   How old is Mr . Sanchez?

10                            MS . SPRINGER :   You ' re still 54 , Mr . Sanchez?

11                You haven ' t had a birthday since the last hearing , right ,

12                54?

13                            THE DEFENDANT :    Yes .

14                            MS . SPRINGER :   Yes , 54 years old .

15                            THE COURT :   Thank you .

16             Q        What would happen -- he takes these med i cations on a

17        daily basis?

18             A        Yes , he does .

19             Q        What would happen if he stopped taking these

20        medications?

21            A         Well , all the risk factors that produced a stroke

22        would reassert themselves and he might have another stroke or

23        heart attack .

24            Q         And Mr . Sanchez has been in a wheelchair since having

25        the stroke , so that goes back to 2009 or he ' s alwa ys been in a

                                   Maureen Postel
                                Senior Court Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 13 of 31


                                       Proceedings               11


 1        wheelchair since

 2             A       Yes .

 3             Q       And what are your expectations for Mr . Sanchez '

 4        physical progress?          What do you expect to happen in the future

 5        with him physically?

 6                             MR . FILER :   Objection ,   I ' m not -- I ' m unclear .

 7                 Does she mean within the prison system , once he gets out?

 8                 I ' m not sure what we ' re getting at here.

 9                             MS . SPRINGER :   Oh , we ' ll break it ; up in the

10                 prison system .

11             A       What are my expectations?

12             Q       Yeah , if he stays in the prison system?

13             A       In terms of changes?

14             Q       Yeah , what kind of changes would you expect in the

15        prison system if he just stays in prison?                Do you expect his

16        condition to get better?

17                             THE COURT :    I know it ' s hard for the witness is

18                 over here .

19             A       In terms of his physical conditions , none of the

20        things we mentioned will show improvement .                 He could lose

21        weight with proper dietary guidance and caloric restriction .

22        But the stroke can ' t been reversed .            The hearing can ' t be

23        corrected .      But the hearing aides will probably help with

24        that .     In other words , I don ' t expect him to gain anymore

25        mobility than he already has .

                                    Maureen Postel
                                 Senior Court Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 14 of 31


                                      Proceedings                12


 1             Q       What would surgery -- and you said that the paralysis

 2        was permanent , so surgery would not i mprove -- he wo u ldn ' t be

 3        able to regain his ability to move with surgery?

 4                            MR . FILER :   Objection , again ,      I ' m not sure if

 5                 we ' re talking about current environment or upon his

 6                 release?

 7                            MS . SPRINGER :   We can break it up .

 8                            MR . FILER :   Okay .    So let ' s break i t   up .

 9                            THE COURT :    I appreciate that parties don ' t         seem

10                 to feed on each other , they resolve things by themselves

11                 when there ' s an objection .       But the object i o n i s

12                 sustained .     You can rephrase it .

13                            I think it ' s clear that , at least , initially

14                 Counsel is asking a series of questions , assuming that

15                 the defendant remains in prison .          And then if she wishe s

16                 she can ask a second series of que s tions i f t he def e ndan t

17                 is released .     So the objection is sustaine d .

18             Q       Assuming Mr . Sanchez remains in prison , is there any

19        possibility of his physical condition improving?

20             A       I th i nk not .

21                            MR . FILER :   Objection , because I ' m not sure what

22                 " physical condition " means .       Are we talking about the

23                 stroke?    Are we talking about the sleep apnea?               Are we

24              talking about back pain , weight loss , his g e neral

25              physical cond i tion?        Again ,   I don ' t believe --

                                    Maureen Postel
                                 Senior Court Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 15 of 31


                                     Proceedings             13


 1                            THE COURT :   The objection is susta ine d .   If you

 2              could break it down?

 3             Q     I ' m going to go through the list of medical

 4        conditions that you said that Mr . Sanchez is suffering from .

 5        The question is this , assuming that he remains in prison , is

 6        there any possibility of his neurogenic bladder impr ovement?

 7             A     None .

 8             Q     Any possibility , assuming he remains in prison , any

 9        possibility of the paralysis that he has , if he remains in

10        prison improving?

11             A     None .

12             Q     Any possibility of the degenerative joint disease

13        improving , assuming he remains in prison?

14             A     None .

15             Q     Assuming he remains in prison , is there any

16        possibility of his hypertension improving?

17             A     Well , with medication it ' s controlled .

18             Q     Assuming that he remains in prison , is there any

19        possibility of his high cholesterol condition improving?

20                            THE COURT :   You said assuming he rema ins in

21              prison?

22             Q    Assuming he remains in prison?

23             A    As long as he remains compliant with his medication

24        it shouldn ' t worsen , that ' s also controlled .

25             Q    Assuming he remains in prison , is there any

                                   Maureen Postel
                                Senior Court Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 16 of 31


                                       Proceedings               14


 1        possibility of his erythema improving?

 2             A       Again , that ' s difficult to say .       With t i me things can

 3        happen , but he has the pace maker.

 4             Q       Assuming he remains in prison , any poss i bility of his

 5        sleep apnea improving?

 6             A       I wouldn ' t expect that to improve , but , again , he

 7        uses the C-PAP machine , that also is stable .

 8             Q       Assuming he remains in prison , is there any

 9        possibility of him dealing with his obesity issues of h i m

10        losing wait?

11             A       That ' s a possibility .

12             Q       Assuming he remains in prison, is there any

13        possibility of his severe bilateral hearing loss improvi ng?

14             A       None .

15             Q       Now ,    I am going to switch to when should he be

16        released .     When he ' s released I ' m going to go th r ough --

17                              THE COURT :     There might be an easier way .

18              Assuming the defendant is out of prison would your

19                 answers to any of those questions just asked of you be

20              different?

21                              THE WITNESS :     I think not , no .

22             Q       Now ,    I understand Mr . Sanchez was gran t ed medical

23        parole?

24             A       That is correct .

25             Q       What was your involvement in that process?

                                     Maureen Postel
                                  Senior Court Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 17 of 31


                                   Proceedings                15


 1             A     I submitted the certification , its called .       And this

 2        is addressed to the chief medical officer , Dr. Coningsman .

 3        And on that form it illustrates the diagnosis , and if the

 4        conditions are expected to remain stable , deteriorate or

 5        improve , and any change in his condition which may have

 6        occurred since the last application .         This is submitted then

 7        to the chief medical officer who either approves or

 8        disapproves .    If he disapproves then it stops there .        If he

 9        approves then it goes on to the parole board for that

10        approvement .

11                         MS . SPRINGER :   Sorry ,   I was just looking for the

12              medical parole , application report that you had produced .

13                         THE COURT :   You want the minutes before --

14                         MS . SPRINGER :   I have the - -

15                         THE COURT :   You want the minutes?

16                         MS . SPRINGER :   No , there was actual

17              Dr. Hammer ' s parole report ,    I mean medical parole

18              evaluation .     So it was separate from the minutes .      But I

19              had submitted it to the Court and given a copy to the ADA

20              for the last appearance .

21                         THE COURT :   I have a New York State Department

22              Correctional Services Health Service System medical

23              problem history , is that what you were referring to or

24              something else?

25                        MS . SPRINGER :    Yeah , it ' s connected to that ,

                                  Maureen Postel
                               Senior Court Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 18 of 31


                                             Proceedings            16


 1                   yes .      Medical problems and listed in the back of that I

 2                believe , yeah.

 3                                    THE COURT :   You want my copy or you have your

 4                   copy?

 5                                    MS . SPRINGER:   Yes , can I borrow your copy

 6                actually?             Because I would like Dr. Hammer to read it

 7                while we ' re

 8               Q           This is a copy of the document , the comprehensive

 9       medical summary .                Is this something that you prepared?        It ' s

10        at the back .

11                                    THE COURT:    Counsel , you got to speak i n the

12                microphone .            You can move the microphone .

13               A           I don't see the medical parole application.

14               Q           No , not the Medical Parole Applicat i on .     Di d you

15       prepare the Comprehensive Medical Summary?

16               A           No ,   I signed it at the end , but that ' s usually done

17       by the nurse whose name is above mine .

18               Q           Okay , so the nurse prepared it .

19               Okay , so did you review what the nurse did?

20               A           Oh , yeah , absolutely ,    I assisted in filling this form

21       out .

22               Q           Okay .

23               A           This is what ' s called a -- we call a CMS .      Any time a

24       patient is transferred to or from a Correctional Facility to

25       our unit he comes with a CMS.                   And when you apply for medical

                                           Maureen Postel
                                        Senior Court Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 19 of 31


                                  Proceedings             17


 1       parole you have to include one of these .

 2            Q     This is what was included in the medical paro l e?

 3            A     Well ,   I signed it March 2nd .   It could be I ' d have to

 4        see the medical parole application to see the date on that .

 5        It could very well be the one .

 6            Q     Okay .

 7            So in terms of reviewing the Comprehensive Medical

 8        Summary

 9            A     I believe a lot of it we had gone over today in

10        court .

11            Q     Can we do the diagnosis?       You said you listed what

12       was chronic conditions , what had shown continued

13       deterioration ,     right?   Is that information still accurate as

14        far as his present condition?

15            A     Yes .

16            Q     On page three was noted about the kind of care that

17       Mr . Sanchez would need on the level of care application .            It ' s

18       noted that he ' s been assessed for residential health care

19       placement .    Could you explain that a little bit?

20            A     Well , again , these CMS forms that we ' re scrutinizing

21       now could be improved quite a bit .        This particular section ,

22       part two, Residential Health Care Placement would imply either

23       a nursing home , skilled nursing facility or assisted living .

24       So this is broader than it would necessarily be .          In other

25       words , there's more specific categories under that .

                                Maureen Postel
                             Senior Court Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 20 of 31


                                  Proceedings             18


 1            Q     What ' s your understanding of what Mr . Sanchez

 2        actually needs?

 3            A     Well

 4            Q     What kind of care does he need?

 5            A     I would think that he would do well in a nursing home

 6        setting given all the conditions we spoke about , the

 7        limitations of the stroke .      He is relatively young you might

 8        say for that sort of environment .       But he possibly could meet

 9        these needs in a family situation , depending if there was

10        wheelchair accessibility and , you know , people to attend to

11        needs as they might ari s e .

12            Q     So it ' s possible he could live in a residential with

13        family then , it ' s possible?

14            A     It ' s possible .

15            Q     What kind of care would he need if he resided with

16        family?

17            A     Well , he ' d need someone to be there observing him a

18        good portion of the day , if not the entire day .        He does need

19        to have access to the urinary catheters .        He occasionally

20        needs batteries for his hearing aides or TENS Unit .          The TENS

21        Unit has special adhesive attachments , you might call it , that

22        need to be changed each day .      As I said, he ' s independent in

23        his ADLs , but we need someone to do the cooking and the

24        cleaning and the laundry and that sort of thing .

25            Q     Does he need help with showering?

                               Maureen Postel
                            Senior Court Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 21 of 31


                                  Proceedings             19


 1            A     He showers pretty much independently .

 2            Q     Does he need help with grooming?

 3            A     Grooming, no .

 4            Q     And when you say " someone would need to observe him a

 5        good portion of the day ", how long would -- how long can he be

 6        left on his own , or would it be wise to leave him on his own?

 7            A     It ' s a hard thing to say .    You ' re look i ng at someone

 8        who has had a stroke .     If some mishap occurred , anything

 9        occurring in the house , a fire , a need to leave the house for

10        other reasons , someone would need to be there most likely to

11        assist him with that .

12            Q     But in your assessment what would be the ideal

13        setting for him .

14            A     I would have to say , ideally , some sort of ass i sted

15        living , even a step down from a skilled nursing home .

16            Q     What would be the difference between assisted li v i ng

17        and a skilled nursing home?

18            A     Well , the level of care mainly .      Someone i n the

19        assisted living is fairly independent .       They usually go

20        shopping on their own .     Somet i mes they have the ir own

21        transportation .     This wouldn ' t be the case here .   But it ' s

22        assisted living for people who are more or less i ndependent .

23            Q     You ' ve had an opportunity       you mentioned that you

24        see Mr . Sanchez daily in the prison .      You had an opportunity

25        to bas i cally observe how he interacts with the s t a f f , how he

                                 Maureen Postel
                              Senior Court Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 22 of 31


                                    Proceedings             20


 1        interacts with you ; has he ever been sexually inappropriate

 2       with the staff as far as you ' ve known him or since he ' s been

 3        under your care?

 4            A     I didn ' t catch -- has he been --

 5            Q     What are his interactions with his staff like?

 6                          MR . FILER:    Objection , objection .

 7            Q     You know the answer to the question is this , is he

 8        sexually inappropriate with the staff?

 9                          MR . FILER :   Objection .

10            A     No ,    I never witnessed anything of that nature , no .

11            Q     On the same Comprehensive Medical Summary there ' s a

12        section that says behavioral status , it ' s checked appropriate .

13        This is page two .      Do you have any idea what that would be

14        referring to?

15            A     I ' m sorry , what are we looking --

16            Q     Page two , Comprehensive Medical Summary , CMS , item

17        number seven .

18            A     Behavioral status?

19            Q     Yes .

20            A     Appropriate is checked .

21            Q     What does that mean?

22                          MR . FILER :   Objection , again , I ' m not sure if

23             the Doctor filled out this form or how he can comment on

24             what somebody else checked on the form .

25            A     Well --

                                 Maureen Postel
                              Senior Court Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 23 of 31


                                    Proceedings                  21


 1                          THE COURT :       Objection is overruled .

 2            A     I recognize the check .           It was myself who checke d

 3        that particular box .

 4            What does that mean?

 5            Q     Yes .

 6            A     Well , again , the words sort of speak for themse l ves .

 7        He has not been inappropriate in any way in te r ms o f using

 8        profanity or         well , disruptive behavior of any sort .

 9            Q     Are you aware of any incidents where he ' s been

10        aggressive with the staff?

ll            A      I ' m not aware of any such incident , no .

12            Q     Now , you ' ve mentioned before , okay , in a conver s ation

13        with me , but also in court you mentioned, okay , you knew

14        Mr . Sanchez in 2009 when he first had his stroke .               And then

15        you ' v e -- he ' s come back to your fac ili ty in 20 1 5 and

16        everyt hing .     You mentioned to me that he ' s not the s ame

17        person , that he ' s changed .        So can you explain -- can yo u just

18        give clarification on that?

19                           MR . FILER :     Objection .

20                           THE COURT :      Overruled .

21                          MR . FILER :      Judge , what " is not t he same person "

22             mean?      It ' s so vague .

23                          MS . SPRINGER:       What do you --

24                          THE COURT :       No , no , one just - -

25                          MR . FILER :      The question seems p r o f o und .

                                  Maureen Postel
                               Senior Court Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 24 of 31


                                     Proceedings              22


 1                           THE COURT :     You did hear my ruling .

 2                           MR . FILER :    Objection , of course .

 3                           THE COURT :     Good , the witness can answer the

 4              question .     Go right ahead .

 5                           THE WITNESS :     Thank you .

 6            A      In 2009 , as I recall , when Mr . Sanchez first came to

 7        the Long Term Care Unit it was immediately after the stroke .

 8             When a man in his early 50s has a stroke this is a little

 9        bit difficult to come to grips with , you might say .           So there

10        may have been some latent anger and that sort of thing .

11             In those days he was - - you might use the term somewhat

12        demanding in terms of he needed a lot of reasonable

13        accommodations , what they ' re called in the prison system .

14        This refers to the hearing aides , amplifier for the telephone ,

15        reach extender , which is a little grip device , which extends

16        to reach about a foot and a half and has a pincer at the end ,

17        the TENS Unit , as I mentioned , for the back pain .          So we went

18        through that sort of thing , but , again , it was for the most

19        part -- it wasn ' t disrespectful or disruptive to the ward in

20        general.

21             Q     And how much since

22            A      Well , he grew a beard , he gained weight , he ' s a lot

23        more polite and respectful at this point , he's compliant with

24        medication , he doesn ' t antagonize the staff or get himself

25        involved in verbal disputes , that sort of thing .

                                  Maureen Postel
                               Senior Court Reporter
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 25 of 31
                                                                        1




 1     SUPREME COURT OF THE CITY OF NEW YORK
       COUNTY OF NEW YORK :   PART 85
 2      -----------------------------------------X
 3     THE PEOPLE OF THE STATE OF NEW YORK                 SCI NO .

 4

 5                      - against-                        0079/1990

 6     SAMUEL SANCHEZ ,
                                      Defenda n t .
 7      -----------------------------------------X
                                      100 Centre Street
 8                                    New York , N. Y. 10013
                                      December 1 , 2016
 9

10     B E F 0 R E:

11          HONORABLE ROGER HAYES , Judge .

12

13     A P P E A R A N C E S:

14      FOR THE PEOPLE :
            CYRUS R. VANCE JR ., ESQ .
15          DISTRICT ATTORNEY
            NEW YORK COUNTY
16
        BY : DAVID FILER, ESQ .
17

18      FOR THE DEFENDANT :
            CENTER FOR APPELLATE LITIGATION
19          120 WALL STREET
            NEW YORK , NEW YORK
20
        BY : LAUREN SPRINGER, ESQ .
21

22
23

24
                                 ALEXANDER BENT
25                           SENIOR COURT REPORTER
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 26 of 31
                                                                          51

                           P R 0 C E E D I N G S


 1          guidelines .

 2                And the second factor , establishing the facts in

 3          support of it ' s existence by a preponderan ce of the

 4          evidence , People versus Watson, 95 AD3d 979 .

 5                In the Court ' s opinion , the defense has met it ' s

 6          initial burden of identifying, as a matter of law, an

 7          appropriate mitigating factor , and that is the defendant ' s

 8          serious and limiting medical issues .

 9                See People versus Hosear , H- 0 - S- E- A- R, 134 Appellate

10          Division 3d 633 .    That ' s a First Department decision ,

11          December 29th of 2015 .

12                The issue now becomes whether or not defense has

13          established the facts in support of it ' s request by a

14          preponderance of the evidence .

15                Let ' s talk about the defendant ' s medical conditions :

16                In April of 2016 , the defendant appeared before the

17          New York State Department of Corrections and Community

18          Supervision Board of Parole for a hearing pursuant to New

19          York State Executive Law 259s , release on medical parole ,

20          or inmate suffering significant debilitating illness .        In

21          today ' s argument , defense counsel said he also appeared on

22          October of 2016 , with the same result .

23               At the hearing , the board members reported that the

24          COMPAS risk assessment for the defendant put him at a low

25          risk across the board for felony violence , arrest , or
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 27 of 31
                                                                                 52

                          P R 0 C E E D I NG S

 1          absconding if the Board took him off parole .

 2                At the parole hearing , the defendant said that in 2009

 3          he had two strokes .     He appeared at the hearing in a

 4          wheelchair, and using oxygen .       The Board noted that he had

 5          completed sex offender treatment .

 6                And they also noted from his rredical history , and I

 7          now quote from page 9 of that hearing , where the Board said

 8          they had a medical report on file from the chief medical

 9          officer of the department , Dr . Koenigsman,

10          K- 0 - E- N- I - G- S- M- A-N , dated March 9 , 2016 ; I am now quoting

11          from the minutes of the parole hearing , which were quoting

12          a report by that doctor :

13                Fifty-three-year-old male housed at Fishkill RMU ,

14          diagnosis of cerebral vascular accident with right

15          hemiplegia , H-E-M-1-P-L-E-G- I-A, and history of atrial

16          fibrillation , PPM, hypertension , neurogenic bladder ,

17          hearing impaired , obesity , sleep apnea , and asthma .         He

18          uses a wheelchair to ambulate , requires assistance with his

19          assisted daily living needs , he is not terminal , he is

20          oxygen dependent .     If medical parole is granted, he will

21          need residential placement .       Recommended for parole?        And

22          the doctor checked yes .      The doctor recommends medical

23          parole .

24               Now , during the interview with the Parole Board, the

25          defendant expressed great remorse for his prior actions and
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 28 of 31
                                                                           53

                          P R 0 C E E D I N G S


 1          crimes .   Shortly after the hearing , the Board granted the

 2          defendant medical parole ; what is maybe prior terminology ,

 3          medical parole , compassionate release .

 4                Of course this Court is not bound by the Parole

 5          Board ' s conclusions , but is aware that , by statute , the

 6          Board must consider the impact of defendant ' s release on

 7          public safety, as does the Court in this instance .

 8                I credit the testimony of Dr . Hammer .      He

 9          substantiates the multiple serious health and physical

10          mobility issues the defendant suffers from ; and they

11          include stroke , paralyzed on his right side , neurogenic

12          bladder , severe degenerative joint disease , especially the

13          lumbosacral spines , he has a TENS unit to relieve pain ,

14          he ' s got sleep apnea , he has a pacemaker for erythema ,

15          E-R-Y-T-H- E- M- A, obesity, and bilateral hearing loss .

16                Dr . Hammer testified credibly and strongly that the

17          paralysis is not reversible , that his deficits are

18          permanent .

19                He added that the defendant is able to transfer

20          himself from bed to chair with minimal or no assistance , he

21          can shower and can do most of the ADL , activities of daily

22          living , without assistance ; however , he only has use of his

23          left arm, and needs help in pushing the wheelchair .

24                Dr . Hammer testified that the major physical

25          conditions or limitations will not improve , that the
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 29 of 31
                                                                            54

                         P R 0 C E E D I N G S


 1          stroke , by this time , from the date of the stroke or

 2          strokes is irreversible .     And the hearing , it can ' t be

 3          corrected; hearing aids will probably help .

 4                And he certainly said that weight loss is possible ,

 5          but Dr . Hammer said I don ' t expect him to gain any more

 6          mobil i ty than he already has , that the joint disease isn ' t

 7          going away, and the bladder conditions aren ' t going away .

 8                And the assistant district attorney is properly

 9          concerned about , among other things , the risk the defendant

10          would present in an assisted living or nursing home to a

11          vulnerable population .

12                The Court inquired of Dr . Hammer if the defendant is

13          outside the prison system , if he gets great care , is

14          defendant likely to retain use of the paralyzed portion of

15          his body , paralyzed side of his body, and Dr . Hammer said

16          no possibility , whatsoever , and no possibility that he

17          wouldn ' t need a wheelchair to get around .      And when he is

18          out of the wheelchair , the defendant does not have the

19          ability to move quickly , and he cannot remain standing for

20          any prolonged period of time .

21                So , in conclusion , the Court believes the defense has

22          identified, as a matter of law, a mitigating factor of the

23          kind or degree not otherwise adequately taken into account

24          by the SORA guidelines , and that is the defendant ' s medical

25          conditions and concomi tant physical limitations .
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 30 of 31
                                                                         55

                           P R 0 C E E D I N G S


 1                Further , the Court finds that these are factors which ,

2           if established, tend to establish a lower likelihood of

 3          reoffense or danger to the community, and are of the kind

 4          or degree that i s otherwise not adequatel y taken into

 5          account by the guidelines .

 6                Secondly , the Court concludes that defense has

 7          established the facts in support of these factors by a

 8          preponderance of the evidence ; accordingly , the Court , in

 9          it 's discretion , concludes that a downward departure is

10          appropriate , is warranted in this case , and the ruling is

11          that the defendant is a level 2 offender , not a level 3

12          offender .

13                Accordingly, the Court has prepared , pursuant to the

14          SORA law , a copy that wil l be placed in the file , a copy

15          will be given to each counsel .

16                The Court also finds , as it must , according to

17          Correction Law 168 - Nl , that the defendant is a sexually

18          violent offender .

19                And I want to make sure that the record reflects that

20          defense counsel , and the defendant here , knows that he has

21          a right to appeal this determination .

22                       THE CLERK :   Mr . Sanchez has thirty days in which

23          to appeal the finding .

24                Counsel , we are furnishing you with a copy of the

25          right to appeal .
     Case 1:19-cv-03567-LGS Document 9-2 Filed 04/24/19 Page 31 of 31
                                                                                 56

                           P R 0 C E E D I NG S


1                        MS . SPRINGER :    Okay .    I acknowledge receipt of

2           that .

3                    Do you hear that , Mr . Sanchez , you have a right to

4           appeal?

 5                   Can they hear us?

 6                       THE COURT :    Counsel?

 7                       MS . SPRINGER :    Do you understand?     Okay .

 8                       THE COURT :    How do you want to handle

 9          correcting --

10                       MS . SPRINGER :    Ca n we do it in writing?

11                       THE COURT :    Sure .

12                       MR . FILER :   Sure .

13                       THE COURT :    If you disagree , Mr . Filer , you can

14          file whatever you want .

15                       MR . FILER :   Of course .

16                       THE COURT :    Okay .   Thank you .

17                   This concludes everything.         We are in recess .

18                                         * * * * *
19

20           I , Alexander Bent , hereby cer tify t hat the a bove is a tru e

21     and accurate copy of my stenographic notes .

22

23

24                                          Senior Court Reporter

25
